Dissenting Opinion by
Mb. Justice Roberts:
I believe that the majority misunderstands the precise nature of the appellant’s claim for relief and hence *548is mistaken in its conclusion that mandamus does not lie in this case. The appellant did not request the court below to compel the Redevelopment Authority to exercise its discretion in any manner. That discretion, as Mr. Justice Musmanno points out, has already been exercised; the enactment of City Council coupled with the prior acts of the Authority leaves no further ambit for discretionary action in the circumstances this case presents. All that remains to be done is for the Authority to express its formal assent to the agreement— drawn by it—with the unauthorized Clause 19* deleted.
Accordingly, I dissent.
Mr. Chief Justice Bell joins in this dissenting opinion.

 Such a provision is not within the legal mandate conferred by the legislative power on the Authority. The clause which the Authority seeks to include in the rehabilitation agreement does not deal with the rehabiUtation of the property; rather the clause represents an attempt to regulate the internal policy of a private association as to the use of its facilities. Such interference with the internal affairs of the association is offensive not only to reason, but also to the legal powers of the Authority.